***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   JUAN G. v. COMMISSIONER OF CORRECTION*
                  (AC 40923)
              DiPentima, C. J., and Alvord and Prescott, Js.

                                  Syllabus

The petitioner, who had been convicted of sexual assault in a cohabiting
   relationship, assault in the second degree, and criminal violation of a
   protective order, sought a writ of habeas corpus, claiming that his trial
   counsel provided ineffective assistance and that the retroactive revoca-
   tion of his risk reduction earned credit violated the ex post facto clause
   of the United States constitution. The respondent, the Commissioner
   of Correction, filed a motion to dismiss the ex post facto claim, which the
   habeas court granted. Subsequently, the habeas court rendered judgment
   denying the habeas petition, from which the petitioner, on the granting
   of certification, appealed to this court. During the pendency of this
   appeal, our Supreme Court decided Breton v. Commissioner of Correc-
   tion (330 Conn. 462), in which it held that the 2013 amendment (P.A.
   13-3, § 59) to the statute ([Rev. to 2013] § 54-125a) governing parole
   eligibility, which eliminated risk reduction credit awarded pursuant to
   statute (§ 18-98e) from the calculation of a violent offender’s initial
   parole eligibility date, thereby requiring the offender to complete 85
   percent of his definite sentence before becoming parole eligible, as
   applied retroactively to the petitioner in Breton, violated the ex post
   facto clause. Our Supreme Court noted that its holding would affect
   only inmates who are incarcerated for committing a violent crime
   between 2011 and 2013. Thereafter, the parties jointly filed a motion
   for the summary reversal of the habeas court’s dismissal of the petition
   for a writ of habeas corpus with respect to the petitioner’s ex post facto
   claim. Held that because the resolution of this appeal was controlled
   by Breton in that the petitioner, as a violent offender who committed
   his crimes in 2012, fell within the small class of inmates affected by the
   Breton holding, the 2013 amendment to § 54-125a (b) (2), as applied to
   the petitioner, violated the ex post facto clause of the United States
   constitution, and the petitioner was entitled to parole consideration
   prior to completion of 85 percent of his definite sentence; accordingly,
   the parties joint motion was granted and the judgment of the habeas
   court was reversed only with respect to the dismissal of the petitioner’s
   ex post facto claim.
        Considered January 23—officially released March 5, 2019

                            Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland and tried to the court, Sferrazza, J.; thereafter,
the court granted the respondent’s motion to dismiss
the second count of the petition; judgment denying the
petition, from which the petitioner, on the granting of
certification, appealed to this court; subsequently, the
parties jointly filed a motion for the summary reversal of
the habeas court’s judgment with respect to the second
count of the habeas petition. Reversed in part; judg-
ment directed.
  James E. Mortimer, William Tong, attorney general,
and Steven R. Strom, assistant attorney general, in sup-
port of the motion.
                          Opinion

   PER CURIAM. The petitioner, Juan G., and the
respondent, the Commissioner of Correction, ask this
court by way of a joint motion filed on January 16, 2019,
to reverse summarily the habeas court’s dismissal of
the second count of the petitioner’s petition for a writ
of habeas corpus with respect to the petitioner’s claim
that the retroactive application of an amended statute
that eliminated certain risk reduction earned credit
from the calculation of a violent offender’s initial parole
eligibility date violated the constitutional prohibition
against ex post facto laws.1 See General Statutes §§ 18-
98e and 54-125a. We agree with the parties that resolu-
tion of this appeal is controlled by our Supreme Court’s
recent decision in Breton v. Commissioner of Correc-
tion, 330 Conn. 462, 196 A.3d 789 (2018). Accordingly,
we grant the parties’ motion and reverse in part the
judgment of the habeas court with direction to grant
the petition only as it relates to the petitioner’s ex post
facto claim.
  The petitioner was found guilty, following a jury trial,
of two counts of sexual assault in a cohabiting relation-
ship in violation of General Statutes § 53a-70b, one
count of assault in the second degree in violation of
General Statutes § 53a-60 (a) (2), and two counts of
criminal violation of a protective order in violation of
General Statutes § 53a-223. His conviction was upheld
by this court on direct appeal. State v. [Juan G.], 167
Conn. App. 298, 300, 142 A.3d 1227, cert. denied, 323
Conn. 929, 149 A.3d 500 (2016).
   The petitioner filed an amended petition for a writ
of habeas corpus on July 29, 2016, alleging that the
retroactive revocation of his risk reduction earned
credit constituted an ex post facto violation, and that
he had received the ineffective assistance of trial coun-
sel. On May 23, 2017, the respondent filed a motion to
dismiss the ex post facto claim, arguing that the court
lacked subject matter jurisdiction over any and all
claims related to parole eligibility and risk reduction
earned credit. The court conducted a hearing on June
5, 2017, following which it granted the motion to dis-
miss. On September 14, 2017, following a hearing, the
habeas court denied the remainder of the habeas peti-
tion. It subsequently granted the petitioner’s petition
for certification to appeal, and this appeal followed.
   The sole issue raised on appeal is whether the habeas
court improperly concluded that it lacked subject mat-
ter jurisdiction over the petitioner’s ex post facto claim.2
On December 4, 2018, our Supreme Court published
its opinion in Breton v. Commissioner of Correction,
supra, 330 Conn. 462. The court in Breton agreed with
the petitioner that the ‘‘2013 amendment to General
Statutes (Rev. to 2013) § 54-125a; see Public Acts 2013,
No. 13-3, § 59 (P.A. 13-3), codified at General Statutes
(Supp. 2014) § 54-125a; which eliminated risk reduction
credit awarded pursuant to . . . § 18-98e from the cal-
culation of a violent offender’s initial parole eligibility
date, thereby requiring the offender to complete 85 per-
cent of his definite sentence before becoming parole
eligible, as applied retroactively to him, violates the ex
post facto clause of the United States constitution
. . . .’’ (Footnotes omitted.) Breton v. Commissioner
of Correction, supra, 464–65. In reversing the judgment
of the habeas court dismissing the habeas petition and
remanding the case back to that court with direction to
render judgment for the petitioner, our Supreme Court
indicated as follows: ‘‘It is true, of course, that only a
relatively small percentage of inmates—namely, those
inmates who, like the petitioner, are incarcerated for
committing a violent crime between 2011 and 2013—
will be affected by our holding today. Moreover, the
only relief to which those inmates are entitled is parole
consideration prior to completion of 85 percent of their
sentence; whether to grant parole at that time is a deci-
sion that remains solely within the broad discretion of
the [Board of Pardons and Paroles]. But the ex post
facto clause safeguards the right of those inmates to
such consideration regardless of whether they are
granted parole at that initial hearing.’’ (Emphasis omit-
ted.) Id., 485–86.
   ‘‘Although our rules of practice do not contain an
express provision authorizing a summary disposition
of an appeal on the merits, this court has the authority
to suspend the rules [i]n the interest of expediting deci-
sion, or for other good cause shown . . . . If the dispo-
sition of an appeal is plainly and undeniably mandated
by a decision of our Supreme Court . . . summary dis-
position is warranted and further adjudication of the
appeal would waste precious judicial resources. Sum-
mary disposition is particularly warranted if . . . such
relief is unopposed . . . .’’ (Citation omitted; internal
quotation marks omitted.) In re Sandy J. M.-M., 179
Conn. App. 772, 775, 180 A.3d 1033 (2018).
   As the respondent concedes, because the petitioner
in the present case is a violent offender pursuant to
§ 54-125a (b) (2) (B) who committed his crimes in
December of 2012, he falls within the small class of
inmates affected by the Breton holding. Thus, the 2013
amendment to § 54-125a (b) (2), as applied to him, vio-
lates the ex post facto clause. The petitioner is entitled
to parole consideration prior to completion of 85 per-
cent of his definite sentence.
  The motion is granted, the judgment of the habeas
court is reversed with respect to the dismissal of the
petitioner’s ex post facto claim, and the case is
remanded with direction to grant that portion of the
petition.
   * In accordance with our policy of protecting the privacy interests of the
victims of family violence and sexual assault, we decline to use the petition-
er’s full name or to identify the victim or others through whom her identity
may be ascertained. See General Statutes § 54-86e.
   1
     The constitution of the United States, article one, § 10, provides in rele-
vant part: ‘‘No State shall . . . pass any . . . ex post facto Law . . . .’’
   2
     On October 11, 2018, this court, with the consent of the parties, granted
a stay of the briefing in this case until sixty days after a decision by our
Supreme Court in Breton and a companion case, Garner v. Commissioner
of Correction, 330 Conn. 486, 196 A.3d 1138 (2018), which had been argued
together and concerned the same ex post facto claim raised in the present
appeal. Our Supreme Court released its decisions in Breton and Garner on
December 4, 2018. See Breton v. Commissioner of Correction, supra, 330
Conn. 462; Garner v. Commissioner of Correction, supra, 486. On January
2, 2019, this court issued an order lifting the stay and ordering the parties,
sua sponte, to file supplemental briefs addressing the effect, if any, of Breton
and Garner on this appeal. This court later vacated the supplemental briefing
order in light of the filing of this joint motion for a supervisory order.